Filed 3/21/13 In re Miguel H. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re MIGUEL H., a Person Coming Under
the Juvenile Court Law.
                                                                 D062108
THE PEOPLE,

         Plaintiff and Respondent,                               (Super. Ct. No. J224541)

         v.

MIGUEL H.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Richard

Monroy, Judge. Affirmed.


         In June 2010, Miguel H., who was a ward of the juvenile court, admitted he had

violated Penal Code section 211 (robbery). Seven other theft-related counts were

dismissed. The court continued Miguel as a ward, placed him on probation with standard

enumerated terms and conditions, and committed him to a one-year Breaking Cycles

program.
       In September 2010, Miguel admitted he had violated two conditions of his

probation: wearing gang clothing and violating his curfew. The court continued the

previous commitment to Breaking Cycles and required him to complete 45 days of house

arrest under an electronic surveillance program. In December 2010, Miguel admitted

violating three other conditions of probation. The court continued the disposition for

three months so it could evaluate how Miguel performed under the probation

department's highest level of supervision. In March 2011, Miguel admitted six violations

of probation conditions. On the same day, the court committed him to the Youthful

Offender Unit for a maximum period of 480 days.

       Miguel was released from the unit on December 20, 2011. A week later he was

arrested for vandalism and charged with a probation violation: failure to obey all laws.

At a contested evidentiary hearing, the court found the allegation true based on the

testimony of a restaurant manager who identified Miguel as the individual who threw a

brick through the front window of the restaurant. The incident resulted in $2,250 in

damage to the window, a wall and a painting. The court continued Miguel on probation;

reaffirmed the previously ordered conditions of probation; required 45 days of house

supervision and imposed $2,250 in restitution as an additional condition of probation.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the relevant facts and

proceedings at the juvenile court. Counsel presents no argument for reversal, but asks

that this court review the record for error as mandated by People v. Wende (1979) 25

                                             2
Cal.3d 436. Pursuant to Anders v. California (1967) 386 U.S. 738, counsel refers to one

possible, but not arguable issue: may a juvenile court impose restitution as a condition of

probation where the underlying finding arises from a probation violation which requires

proof by a preponderance of the evidence, not proof beyond a reasonable doubt?

       We granted Miguel permission to file a brief on his own behalf. He has not

responded.

       A review of the record pursuant to People v. Wende, supra, 25 Cal.3d 436 and

Anders v. California, supra, 386 U.S. 738, including the possible issue referred to by

appellate counsel, has disclosed no reasonably arguable issue. Competent counsel has

represented Miguel on this appeal.

                                     DISPOSITION

       The judgment is affirmed.




                                                                    HALLER, Acting P. J.

WE CONCUR:



O'ROURKE, J.



AARON, J.



                                             3